DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-13, 15-17, 20 and 22-26 are pending in this application.
Claims 1, 2, 4, 7, 11-13, 15, 16, 24 and 25 are currently amended.
Claims 8, 9, 14, 18, 19 and 21 were cancelled.
IDS submitted on 01/25/2021 has been considered.

Response to Arguments
The previous claim objections to claims 1, 2, 7, 11, 12, 15 and 24 and 112(b) rejections to the claims 1, 4, 7, 12, 13, 16 and 25 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-7, 10-13, 15-17, 20 and 22-26 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 12 and 13,

Miranda D'Orey et al. (US 20170215123 A1) teaches an intelligent transportation system, ITS station –e,g, see, [0004] of Miranda D'Orey.

Sisimon SOMAN (US 20170215123 A1) teaches perform precomputation of certificate data associated with an identity to be verified on a per identity basis –e.g. see, [0017] of Sisimon SOMAN.

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1 and 12 specific to the other limitations combination with:


a memory operably coupled to the host processor, the memory comprising precomputation tables of known identities that have been calculated and populated during one of compile time of host processor functionality whilst a certificate is being provisioned and initialization of the ITS station;
extract stored precomputation data from the memory and use the stored precomputation data to perform accelerated verification of subordinate certificates of a root certificate; and 
populate only a subset of tables using point duplications of precomputed data of transformed scalar values by negating the subset of tables from the precomputation tables and ignoring any table that is full of zeros.


the limitations in independent claim 13 specific to the other limitations combination with:

extracting stored precomputation data from memory and use the stored precomputation data to perform accelerated verification of subordinate certificates of a root certificate;
extracting signature information from a received certificate and process a remainder of the certificate in order to obtain a hash 'e' value and the host processor comprises an accelerated verification unit configured to use stored precomputed data and transform scalar values of the extracted signature and hash to joint sparse format and/or joint scalar multiplication notation.

Dependent claims 2-7, 10-11, 15-17, 20 and 22-26 are allowed as they depend from allowable independent claims 1 or 12 or 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495   

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495